Citation Nr: 1021446	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-16 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern


INTRODUCTION

The Veteran served on active duty from June 1952 to June 
1954. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That decision denied 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and a low back disability.  The 
Veteran testified before the Board at a hearing that was held 
at the RO in August 2008.  A transcript of this hearing was 
prepared and is associated with the claims file.

In October 2008, this appeal was remanded by the Board to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
The appeal was certified to the Board in April 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The weight of the probative evidence is against a finding 
of a causal relationship between the Veteran's exposure to 
acoustic trauma in service and the currently diagnosed 
hearing loss.  

2. There is no competent evidence of a current low back 
disability. 





CONCLUSIONS OF LAW

1. In the absence of probative medical evidence linking 
hearing loss to service, the criteria for service connection 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.

2. In the absence of medical evidence of a current low back 
disability, the criteria for service connection have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that Board address its reasons for rejecting 
evidence favorable to the veteran).


I. The Veterans Claims Assistance Act of 2000 (the VCAA)

A. Duty to Notify

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Prior to initial adjudication of the Veteran's claim, a June 
2006 letter satisfied the duty to notify provisions regarding 
service connection claims.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In 
the letter, the RO advised the Veteran of the criteria for 
service connection for hearing loss and a back injury.  The 
RO explained that VA was responsible for obtaining relevant 
Federal agency and service medical records, and would provide 
a medical examination if necessary to decide the claim.  VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency and medical evidence of care 
provided.  The letter stated that the RO needed evidence from 
the claimant that the present conditions existed from 
military service.  It provided a list of relevant evidence 
that the claimant could provide to help the RO make its 
decision.  

In July and November 2006, the RO notified the Veteran that 
his military records were likely destroyed.  It enclosed a NA 
Form 13055 and requested that the Veteran complete and return 
it so that the RO could request a thorough search be made for 
military medical records in support of his claim.  In 
February 2010 the RO requested the Veteran submit any service 
records showing treatment for the alleged back injury, 
including "Buddy" certificates or affidavits.  He did not 
respond. 

In September 2006, the RO sent a letter to the Veteran 
explaining how VA determines the disability rating when it 
finds injuries to be service connected and how it determines 
the effective date.  It listed evidence that the Veteran 
should provide to help the VA assign a disability evaluation 
and determine the effective date of any benefits given to the 
Veteran on the claim.  Therefore, the Board concludes that VA 
has fulfilled its duty to notify under the VCAA.  

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The duty to assist the Veteran in developing facts pertinent 
to his claim is heightened in a case where service medical 
records are presumed destroyed and includes the obligation to 
search for alternate medical records.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).  The Court has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
Veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005).  When VA is 
unable to locate a claimant's records, it should advise him 
of the alternate forms of evidence and information that he 
could use to establish the claim and assist him in obtaining 
such evidence.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619 (1992) (concluding VA 
breached duty to assist claimant by neglecting to inform him 
that he could ask fellow soldiers to write letters in support 
of his claim). 

The record in this case reflects that VA has made significant 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matters on appeal.  In June 2006 the 
RO requested military service medical records (SMRs) from the 
National Personnel Records Center (NPRC).  It received a 
response that the record was "fire- related" and that there 
were no SMRs.  In July 2006, the RO requested that the 
Veteran complete and return a NA Form 13055 so that it could 
attempt to reconstruct his SMRs.  The Veteran did not return 
the Form, and in October 2006 VA made a Formal Finding on the 
Unavailability of Service Medical Records.

In June 2006 the RO obtained the Veteran's medical records 
for treatment from January 1999 to June 2005 at the Sandhills 
Medical Foundation.  It obtained VA treatment records from 
the Fayetteville VAMC from June 2006 to September 2006.  In 
his June 2006 VCAA Notice Response, the Veteran indicated 
that he had no other information to give VA to substantiate 
his claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

In July 2007, VA requested a medical examination of the 
Veteran.  An August 2007 VAMC audiological examination showed 
that the Veteran had bilateral sensorineal hearing loss, but 
the examiner could not provide an opinion as to whether the 
hearing loss was due to military noise exposure without 
resorting to mere speculation.  The Veteran failed to report 
to his scheduled August 2007 spine examination.  The VA then 
obtained treatment records from the Fayetteville VAMC for the 
period from March 2006 to August 2007. 

A VA spine examination with a medical opinion was requested.  
However, the Veteran failed to report to the scheduled 
examination.  The RO advised the Veteran in July 2006 that a 
disability examination had been requested for him in 
connection with his appeal. The Veteran's correct address was 
listed on the examination reports, and he reported for the 
audiological examination. 
A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Id.  The United States 
Court of Appeals for Veterans Claims, has recently noted that 
"only substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Upon reviewing the development that has occurred since 
October 2008, the Board finds there has been substantial 
compliance with its remand instructions.  This appeal was 
remanded in October 2008 with instructions to the RO to 
obtain a supplemental opinion by an audiologist as to whether 
it was as least as likely as not that the Veteran's current 
sensorineural hearing loss was causally related to his period 
of active service.  The examiner was to review the claims 
file and consider the statements of the Veteran and his 
spouse as to the onset of hearing loss in service and their 
reports regarding the continuity of symptomology.  In 
December 2008, the Columbia VAMC provided such an 
examination.  The examiner indicated she reviewed the VA 
records and rendered an opinion.

In addition, the remand directed the RO to contact the US 
Navy Bureau of Medicine and Surgery (BUMED), or the entity 
most likely to have records of treatment, for information 
regarding treatment of the Veteran on the U.S.S. Repose for a 
back injury in 1953.  The RO was to fully document all 
efforts to obtain VA records, and to contact the Veteran and 
request any additional details regarding the alleged 
treatment necessary to conduct the search.  If the RO 
obtained any evidence demonstrating treatment for a back 
injury, the Veteran was to undergo a VA examination to obtain 
an opinion as to whether any currently diagnosed back 
disorder was related to the injury for which the Veteran 
received in-service treatment.

VA contacted BUMED in November 2008 requesting records of 
treatment on the U.S.S. Repose for a 1953 back injury.  It 
sent a follow-up request in February 2009 and a second 
follow-up request in April 2009.  VA contacted BUMED in June 
2009 and left a message regarding the requested evidence. A 
representative from BUMED contacted VA and stated that BUMED 
did no keep such old records.  In October 2009, the National 
Personnel Records Center (NPRC) responded to a VA request for 
information by stating that the Veteran's clinical records 
were "fire related."  In October 2009, VA sent the Veteran 
NA Form 13055 so that it could make a thorough search for his 
military medical records. 

In December 2009, the NPRC again wrote to VA that the 
Veteran's records were fire related.  VA sent the Veteran a 
new NA Form 13055 in December 2009 because the Veteran had 
not correctly completed the Form sent in October.  VA 
explained that the Veteran should include information 
regarding the clinics at which he received in-service 
treatment and the dates of that treatment.  The Veteran did 
not respond to this letter.  The VA issued a Supplemental 
Statement of the Case in March 2010. 

Based on the above, the Board concludes VA made reasonable 
efforts to obtain reports, statements, or other records that 
might have corroborated for the claimant's assertion that he 
sustained the hearing loss and low back injury during 
service.  Furthermore, VA substantially complied with the 
Board's October 2008 remand order.  Therefore, VA satisfied 
its duty to assist. 


        II. Service Connection Claims

A. Background

As explained above, in June 2006 VA learned that the 
Veteran's service records were fire related. The VA requested 
that the Veteran complete NA Form 13055 in July 2006 so that 
VA could request a thorough search for the Veteran's medical 
records. The Veteran did not complete this form.  In October 
2006 VA made a formal finding on the Unavailability of 
Service Medical Records. 

Records from a September 2002 audiology examination at the 
VAMC in Fayetteville indicated the Veteran had bilateral 
sensorineural hearing loss.  An August 2005 VA audiology 
consult also showed the Veteran had bilateral, sensorineural 
hearing loss.  The Veteran reported having difficulty hearing 
since the Korean War, but there was no medical evidence 
showing the current hearing loss was related to military 
service.  The Veteran denied any significant musculoskeletal 
history at March 2006 and August 2007 VA consultations.  The 
RO obtained the Veteran's medical records from the Sandhills 
Medical Foundation, but these records did not report any 
diagnosis or treatment for a back injury.  

An August 2007 audiological examination at the Columbia VAMC 
showed that the Veteran had bilateral sensorineural hearing 
loss.  However, the examiner could not resolve the issue of 
whether the hearing loss was due to military noise exposure 
without resort to mere speculation because there were no SMRs 
and the Veteran had significant civilian noise exposure.  The 
VAMC indicated the Veteran did not report for his scheduled 
spine examination in August 2007. 

At an August 2008 hearing before the Board, the Veteran 
stated that he served as an infantryman in the Korean War and 
fired the M1 rifle, machine guns, mortars, and shoulder 
launch bazookas.  The available service records show that the 
Veteran was awarded the Combat Infantryman Badge for his 
service in Korea during the Korean War, an award specifically 
noted as proof of combat.  The Veteran stated that the combat 
hurt his hearing, and that after undergoing a military 
hearing test after he returned from Korea, the doctor told 
him he had bad hearing.  His wife testified that she noticed 
a hearing problem after the Veteran returned from combat.  At 
the hearing, the Veteran also testified that he received 
treatment for a back injury in 1953 on the U.S.S. Repose, a 
hospital ship.  His wife stated that he complained about a 
low back problem after he got out of the service, and that he 
had not injured his back aside from what happened on active 
duty. 

In December 2008, the Veteran underwent a VA compensation and 
pension examination to obtain an opinion as to the 
relationship between the Veteran's current hearing loss and 
his military noise exposure.  The examiner stated there was 
no change in opinion from the August 2007 audiological 
examination.  The examiner reviewed the Veteran's 
administrative records and spoke with the Veteran. She 
reported that the Veteran was a mill worker for 30 years with 
significant noise exposure, which was more likely the cause 
of the current hearing loss. 

VA was unable to obtain SMRs from BUMED or the NPRC for the 
Veteran's treatment for a back injury on the U.S.S. Repose.  
The Veteran reported back pain at a December 2009 VA 
examination, but the record did not identify any current 
disability or relate such a disability to an injury incurred 
in service.

B. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).

Pursuant to 38 C.F.R. § 3.303(b), entitlement to service 
connection may also be established by chronicity or 
continuity of symptomatology.  Chronicity is established if 
the appellant can demonstrate (1) the existence of a chronic 
disease in service and (2) present manifestations of the same 
disease.   Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 
2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post service symptomatology.  Kent 
v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997)). See also 38 C.F.R. § 
3.303(b).

Service connection may also be granted on a presumptive basis 
if the condition is manifested to a compensable degree within 
one year after military discharge. 38 C.F.R. § 3.307(a).  The 
factual basis may be established by medical evidence, 
competent lay evidence, or both. 38 C.F.R. § 3.307(b).  Under 
38 C.F.R. § 3.309(a), certain diseases shall be granted 
service connection although not otherwise shown to be 
incurred or aggravated in service if manifested to a 
compensable degree within the applicable time limits. 38 
C.F.R. § 3.309(a). 

In the present case, it appears that the Veteran's service 
treatment records were lost in a July 1973 fire at the 
National Personnel Records Center.  The Court has held that 
in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).  Consequently, the 
Board's analysis of the Veteran's claim has been undertaken 
with this heightened duty in mind.

The Veteran's Combat Infantryman Badge provides proof of 
participation in combat.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of 
service incurrence, if the lay or other evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  The provisions of 38 U.S.C.A. § 1154(b), however, 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service.  See Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996).  To establish 
service connection there must be medical evidence of a nexus 
between the current disability and the combat injury.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine 
v. Brown, 9 Vet. App. 521, 523-24 (1996).  Here, the Veteran 
may be presumed to have been exposed to acoustic trauma and 
to have sustained a back injury in service as alleged.  

Both the August 2007 and the December 2008 VA audiological 
examinations report the Veteran as having bilateral 
sensorineural hearing loss.  The Board concludes that the 
medical evidence of record establishes that the Veteran has a 
current bilateral hearing loss disability.

The Board finds no competent evidence showing a link between 
the Veteran's current hearing loss and his military service.  
The Veteran is not competent to render an opinion on the 
question of medical causation because he does not posses 
specialized medical training and knowledge.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(1).  In the 
present case, the RO requested a medical opinion in 2007 and 
2008 as to whether it was more likely than not that the 
Veteran's current hearing loss was related to service.  In 
2007, the examiner stated that she could not resolve the 
issue without resort to mere speculation.  In 2008, the 
examiner was again unable to offer an opinion as to whether 
the current hearing loss was caused by the presumed acoustic 
trauma experienced in combat without resort to mere 
speculation.  She further stated that the Veteran was a mill 
worker for 30 years with significant noise exposure, and 
stated that this experience was more likely the cause of his 
current hearing loss.  Thus, even after conceding the in-
service injury, the VA examination weighs against finding a 
medical link between the post-service hearing loss and any 
injury incurred during service.

Furthermore, the hearing loss condition was not manifested to 
a compensable degree within one year after military 
discharge.  38 C.F.R. § 3.307.  Rather, the record shows that 
hearing loss was first noted in the medical evidence many 
years after the Veteran was discharged.  The Board notes that 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
a chronic or persistent disability which currently exists.  A 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Because there is no medical evidence showing a nexus between 
the Veteran's military service and the current hearing loss, 
or a diagnosis within one year after military discharge, the 
preponderance of the evidence weighs against service 
connection for a bilateral hearing loss on a direct and 
presumptive basis. 

With respect to the lower back injury, the Veteran's 
statements are competent evidence as to what he experienced 
but are not competent to establish a diagnosis or etiology of 
his condition.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
38 U.S.C.A. § 1154(b).  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the Veteran, and the Veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007) (observing that "[o]nce evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.").  The Board must assess 
the credibility and weight of all evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

As explained previously, there are no available SMRs but the 
Board concedes that the Veteran injured his back in combat as 
alleged.  It is more difficult to determine, however, whether 
such injury resulted in a permanent disability.  For example, 
at his 2008 hearing before the Board the Veteran provided new 
information regarding the treatment he received on the U.S.S. 
Repose.  The Veteran, however, did not submit information 
regarding the clinics and dates on which he received in-
service treatment in NA Form 13055 nor did he provide 
evidence of treatment of a current low back disability.

Similarly, the associated medical evidence does not reveal 
evidence of a current low back disability.  In March 2006 the 
Veteran denied any significant muscoskeletal history at a 
geriatric consultation.  At a geriatric clinic follow-up in 
August 2007, the Veteran denied a significant history of 
lower back pain.  In 2009, he reported lower back pain to his 
primary care physician for the first time in the record.  The 
Board notes, however, that pain alone, without a diagnosed 
related medical condition, does not constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999). 

Under 38 C.F.R. § 3.309(a), arthritis shall be granted 
service connection, although not otherwise shown to be 
incurred or aggravated in service, if manifested to a 
compensable degree within the applicable time limits.  38 
C.F.R. § 3.309(a).  This presumption is not applicable in the 
present case because the Veteran denied arthritis, and his 
first recorded complaints of back pain to a medical provider 
were made in 2009. 

The Veteran did not report to his scheduled August 2007 VA 
spine examination.  His home address was listed correctly on 
the examination report, and there is no indication he 
attempted to reschedule the examination.  While the Board 
regrets that the Veteran did not report to his examination, 
VA's "duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). If the Veteran wished 
to prove a low back disability, he had a corresponding duty 
to assist by submitting to the necessary diagnostic studies, 
and cooperating with testing. Turk v. Peake, 21 Vet. App. 565 
(2008).  Consequently, in the absence of credible evidence of 
a low back disability, the Board finds that the preponderance 
of the evidence is against the claim and the criteria for 
service connection have not been met. 





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a low back disability is denied. 




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


